Exhibit 23.4 7205 W. Central Avenue Toledo, Ohio 43617 P 419.841.8521 www.austinassociates.com CONSENT OF AUSTIN ASSOCIATES, LLC The Board of Directors The Wilber Corporation 245 Main Street Oneonta, New York 13820 Members of the Board: We hereby consent to the inclusion of our opinion letter, dated October 22, 2010, to the Board of Directors of The Wilber Corporation (“Wilber Corporation”) as Annex B hereto, and reference under the headings “Questions and Answers about the Merger,” “Summary,” “Risk Factors” and “The Merger—Opinion of Austin Associates” in the proxy statement/prospectus relating to the proposed transaction involving Wilber Corporation and Community Bank System, Inc. (“Community Bank”), which proxy statement/prospectus forms a part of Amendment No. 1 to the Registration Statement on Form S-4 (the “Registration Statement”). In giving such consent, we do not admit that we come within the category of persons whose consent is required under, nor do we admit that we are “experts” with respect to any part of the Registration Statement for purposes of the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. AUSTIN ASSOCIATES, LLC By: Craig J. Mancinotti Managing Director and Principal February 14, 2011
